 

AMENDMENT TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment (this "Amendment") to the Amended and Restated Employment
Agreement of Bruce N. Huff dated as of June 9, 2010 (the "Agreement") is entered
into as of January 27, 2012 by and between Far East Energy Corporation, a Nevada
corporation ("Company"), and Bruce N. Huff ("Employee").

 

WHEREAS, the Company wishes to assure itself of the continued services of
Employee as the Company's Chief Financial Officer for the period provided in
this Amendment, and Employee is willing to perform services for the Company for
such period, upon the terms and conditions hereinafter provided beginning on
April 19, 2010 (the "Effective Date"); and

 

WHEREAS, the Company and Employee desire to amend the Agreement on the terms
herein provided.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

Section 1 of the Agreement shall be amended and restated to read as follows in
its entirety:

 

1. Term. The term of employment under this Agreement shall commence and this
Agreement shall commence on the Effective Date and shall continue for a period
ending on January 27, 2016, unless extended or sooner terminated in accordance
with the terms hereof (the "Term"). Either the Company or Employee may terminate
Employee’s employment with or without Cause or Good Reason (each as defined
below). Termination of Employee's employment shall take effect as set forth in
Section 7 and, upon the termination taking effect, Employee's right to
additional compensation (other than amounts earned, accrued or owing or as
otherwise set forth herein). Upon mutual agreement of the Company and Employee,
this Agreement may be extended for such period as the parties may agree.

 

Section 7(g) of the Agreement shall be amended and restated to read as follows
in its entirety:

 

(g) In order to receive any of the payments set forth in Section 8 (except for
amounts earned, accrued or owing to which Employee is already entitled as of the
date of termination), Employee must first timely execute a separation agreement
and release of all claims against the Company (other than for amounts earned,
accrued or owing to which Employee is already entitled as of the date of
termination) in a form suitable to the Company; provided, however, that the
Company shall provide Employee with such form on a timely basis so that Employee
is able to provide the Company with the executed separation agreement and
release of claims to ensure that the payments made pursuant to Section 8 hereto
are made within the “short term deferral period” within the meaning of Section
409A of the Code and the Treasury Regulations promulgated thereunder.
Notwithstanding anything contained in this Amendment to the contrary, if
Employee terminates his employment with the Company prior to the date that is
the earlier of the nine (9) month anniversary of the date of this Amendment and
the consummation of any Change of Control, the terms and conditions of this
Amendment shall be void and of no legal effect, and the terms of the Agreement
shall govern the Employee’s employment with the Company.

1

 

Section 8(a) of the Agreement shall be amended and restated to read as follows
in its entirety:

(a) Death or Disability. If Employee's employment shall be terminated by reason
of death or Disability, the Company shall pay Employee the portion of the Base
Salary which would have been payable to Employee through the date his employment
is terminated; plus, any other amounts earned, accrued or owing as of the date
of death or Disability of Employee but not yet paid to Employee under Section 3.
In the event of the death or Disability of Employee, then any payment due under
this Section 8(a) shall be made to Employee or Employee's estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be. Within one (1) year following Employee's termination of employment due to
death or Disability, Employee or Employee's estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be, shall
be entitled to exercise all options granted to Employee to the extent such
options are vested and exercisable at the time of such termination pursuant to
this Agreement or otherwise, and all such options not exercised within such one
(1) year period shall be forfeited; provided, however, that in no event shall
any option be exercisable after its original expiration date. Notwithstanding
the foregoing sentence, in no event may Employee or Employee’s estate, heirs,
executors, administrators, or personal or legal representatives, as the case may
be, exercise such vested and exercisable options later than the earlier of (A)
the latest date upon which the option could have expired by its original terms
under any circumstances, or (B) the 10th anniversary of the original date of
grant of the option.

 

Section 8(c) of the Agreement shall be amended and restated to read as follows
in its entirety:

 

(c) Without Cause; Good Reason; Change of Control. If Employee's employment is
terminated by the Company without Cause (other than as a result of death or
Disability) or Employee terminates his employment for Good Reason:

 

(i) then Employee shall be entitled to a lump sum payment in an amount equal to
one-hundred percent (100%) of Employee's annual Base Salary in the year in which
he experiences a "Separation of Service" (as defined in Section 409A of the
Code); provided that, notwithstanding the foregoing, if Employee experiences a
Separation of Service without Cause or for Good Reason on or within 24 months
after a Change of Control (as defined below), then the Company shall pay
Employee a lump sum payment in an amount equal to two hundred percent (200%) of
Employee's annual Base Salary in the year of such Separation of Service;

 

(ii) Employee shall be entitled to all amounts earned, accrued or owing through
the date his employment is terminated but not yet paid to Employee under Section
3; and

 

2

 

 

(iii) Employee shall be entitled to exercise within one (1) year after the date
of termination of Employee's employment all options granted to him to the extent
vested and exercisable at the date of termination of Employee's employment;
provided that in no event may Employee exercise such vested and exercisable
options later than the earlier of (A) the latest date upon which the option
could have expired by its original terms under any circumstances, and (B) the
10th anniversary of the original date of grant of the option.

 

Section 8(f)(iii) of the Agreement shall be amended and restated to read as
follows in its entirety:

 

(iii) the (A) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (B) sale or other disposition (in
one transaction or a series of related transactions) of more than 40% of all of
the assets of the Company and its subsidiaries on a consolidated basis, unless
the successor entity existing immediately after such sale or disposition is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such sale or
disposition;

 

Section 13 of the Agreement shall be amended and restated to read as follows in
its entirety:

 

13. Compliance with Section 409A. It is the intent of this Agreement that no
payment to Employee shall result in “nonqualified deferred compensation” within
the meaning of Section 409A. However, if all or a portion of the payments set
forth in this Agreement meet the definition of nonqualified deferred
compensation, the Company intends that such payments be made in a manner that
complies with Section 409A. The Company shall be entitled to take reasonable
steps to fulfill this intent, including, but not limited to, making any
amendments to this Agreement as may be necessary to comply with the provisions
of Section 409A, in each case, without the consent of Employee. Notwithstanding
the foregoing, the Company does not make any representation that the benefits
provided under this Agreement will be exempt from Section 409A and makes no
undertakings to preclude Section 409A from applying to the benefits provided
under this Agreement. In addition, a delay of payment shall not, in and of
itself, constitute a violation of the deferral or distribution requirements of
Section 409A or a breach of this Agreement if, based on the Company’s reasonable
understanding, such payment would limit the ability of the Company to take a
deduction under Section 162(m) of the Code; provided that payment shall be made
at the earliest date at which the Company reasonably anticipates that the
deduction of the payment amount will not be limited by application of Section
162(m) of the Code or by the end of the calendar year in which Employee
terminates employment.

 

For purposes of applying the provisions of Section 409A, each separately
identified amount to which Employee is entitled shall be treated as a separate
payment. The time or schedule of any payment or amount scheduled to be paid
pursuant to the terms of this Agreement may not be accelerated except as
otherwise permitted under Section 409A. Furthermore, if any payments are to be
made within a specified period of time or during a calendar year, the date of
such payment shall be in the sole discretion of the Company.

 

3

 

 

Payment or reimbursement of expenses incurred by Employee pursuant to this
Agreement shall be made promptly and in no event later than December 31 of the
year following the year in which such expenses were incurred, and the amount of
such expenses eligible for payment or reimbursement, or in-kind benefits
provided, in any year shall not affect the amount of such expenses eligible for
payment or reimbursement, or in-kind benefits to be provided, in any other year,
except for any limit on the amount of expenses that may be reimbursed under an
arrangement described in Code Section 105(b). Additionally, any right to expense
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

Ratifications.  The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement.  Except as expressly modified and superseded by this Amendment, the
Company and Employee each hereby (a) ratifies and confirms the Agreement, (b)
agrees that the same shall continue in full force and effect, and (c) agrees
that the same are the legal, valid and binding obligations of the Company and
Employee, enforceable against the Company and Employee in accordance with its
respective terms.

 

Severability.  If, for any reason, any provision of this Amendment is held
invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Amendment not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect.  In
addition, if any provision of this Amendment shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Amendment, shall, to the full extent consistent with law, continue in
full force and effect.  If any provision or part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.

 

Headings.  The headings of Sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Amendment.

 

Governing Law.  This Amendment has been executed and delivered in the State of
Texas, and its validity, interpretation, performance and enforcement, and all
disputes and controversies in connection therewith, shall be governed by the
laws of the State of Texas, without giving effect to any principles of conflicts
of law that would apply any other law.

 

Withholding.  All amounts paid pursuant to the Agreement and this Amendment
shall be subject to withholding for taxes (federal, state, local or otherwise)
to the extent required by applicable law.

 

4

 

Counterparts.  This Amendment may be executed in counterparts, each of which,
when taken together, shall constitute one original agreement.

 

Waiver.  No term or condition of the Agreement or this Amendment shall be deemed
to have been waived, nor shall there be any estoppel against the enforcement of
any provision of this Amendment or the Agreement except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

Entire Agreement.  The Agreement and this Amendment, together, contain the
entire understanding between the parties hereto regarding this subject except
that this Amendment shall not affect or operate to reduce any benefit or
compensation inuring to Employee of a kind elsewhere provided and not expressly
provided for in the Agreement or this Amendment.

 

 

(Remainder of page intentionally left blank; signature page follows)

 

5

 

 

IN WITNESS WHEREOF, Company has caused its duly authorized officer and directors
to execute and attest to this Amendment, and Employee has placed his signature
hereon, effective as of the Effective Date.

 

  COMPANY:         FAR EAST ENERGY CORPORATION                     By: /s/
Michael R. McElwrath   Name: Michael R. McElwrath   Title: Chief Executive
Officer               EMPLOYEE:                     By: /s/ Bruce N. Huff    
Bruce N. Huff

 

 

6



